Citation Nr: 0103701	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-13 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).  

2.  Entitlement to a compensable evaluation for a left hip 
condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active duty from November 1964 to November 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  In a March 1999 rating action, the RO granted service 
connection for PTSD, evaluated as 50 percent disabling from 
July 20, 1998.  In a June 1999 rating action, the RO granted 
service connection for a left hip condition, evaluated as 
noncompensably disabling from July 20, 1998.  In September 
1999, a hearing officer increased the rating for PTSD to 70 
percent from July 20, 1998.  


REMAND

In a report of psychiatric evaluation conducted in July 2000, 
Dr. E.T. reported seeing the veteran on a monthly basis for 
his PTSD.  She also reported that the veteran participated in 
PTSD group therapy twice a month with Dr. A.M.  The Board 
notes that the most recent outpatient treatment records 
associated with the claims file are dated in April 1999.  

The Board further notes that Dr. E.T. reported that the 
veteran was receiving Social Security Administration (S.S.A.) 
disability benefits based on his physical and emotional 
problems related to his service-connected impairments.  
Although it is unclear from a review of the record that the 
veteran is in fact in receipt of such disability benefits, 
the Board is of the opinion that copies of all supporting 
clinical documents as well as any determination of 
eligibility for S.S.A. disability benefits would assist in 
the adjudication of the current claim.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
although a determination of the Social Security 
Administration is not controlling for VA determination, it is 
pertinent to the present claim.  Collier v. Derwinski, 1 
Vet.App. 413, 417 (1991).  In that this evidence may be 
relevant to a determination as to the severity of the 
veteran's disabilities, the Board is of the opinion that any 
additional medical records and documents pertaining to a SSA 
determination should be obtained and associated with the 
claims folder.  

In July 2000, the veteran testified that he was hospitalized 
at Metropolitan Hospital in Grand Rapids, Michigan, in May 
2000 for insertion of a morphine pump due to chronic pain 
problems.  The report of hospitalization has not been 
associated with the claims file.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, who 
have treated him for PTSD and a left hip 
condition since July 1998.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the claims 
folder.  This request should include all 
records pertaining to the veteran from 
Drs. E.T. and A.M. since April 1999 as 
well as all records associated with the 
veteran's hospitalization at Metropolitan 
Hospital in May 2000.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims Assistance 
Act of 2000, Pub. L. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A)  A copy of the 
notice must be associated with the claims 
file. 

2.  The RO should ascertain if the veteran 
is in fact in receipt of Social Security 
Administration disability benefits, and if 
so, should obtain all the medical records 
pertinent to such a claim together with 
the SSA decision.  

3.  The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the current severity of his PTSD.  Any 
necessary special studies, including 
psychological testing, should be 
accomplished.  The examiner should 
identify all of the symptoms or 
manifestations of the veteran's PTSD.  
Comment upon the severity of symptoms and 
the impact of PTSD symptomatology upon the 
veteran's daily functioning should be 
included.  It is also requested that the 
examiner assign a Global Assessment of 
Functioning (GAF) score attributable 
solely to the PTSD.  The examiner should 
indicate whether the veteran's PTSD is 
productive of total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for name of close relatives, 
own occupation, or own name.  The complete 
rationale for any opinion expressed should 
be provided.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his failure 
to report for the examination in order 
that he may make an informed decision 
regarding his participation in said 
examination.  

4.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the current severity of his service-
connected left hip disability.  All 
indicated tests, studies and X-rays should 
be performed.  The report should set forth 
all objective findings regarding the 
disability, including complete range of 
motion measurements for the left hip.  The 
examiner should comment on the existence 
of any functional loss due to pain, 
weakened movement, excess fatigability, 
incoordination, and painful motion or pain 
with use of the left hip.  The complete 
rationale for any opinion expressed should 
be provided.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his failure 
to report for the examination in order 
that he may make an informed decision 
regarding his participation in said 
examination.  

5.  After the above examinations are 
conducted, the RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or adequate 
responses to the specific opinions 
requested, the reports must be returned to 
the examiners for corrective action.  38 
C.F.R. § 4.2.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





